Civilian pay; administrative remedies; failure to exhaust. — Plaintiff, a GS-13 employee in the Veterans Admin*698istration, sues to recover the difference between the pay he received and the pay of a grade GS-14, on the ground that his job was reclassified to the higher grade on August 26, 1959; that he performed the duties of that position until his retirement in 1961 but was never paid at the rate of the higher grade as he urges he should have been. Both parties moved for summary judgment. Defendant contended that plaintiff’s claim is defeated by his failure to pursue the grievance procedure provided by his employing agency. Upon consideration of the motions, together with oral argument of counsel, the court concluded that plaintiff had failed to exhaust his administrative remedies and on .January 19, 1962, ordered that the petition be dismissed. Plaintiff’s motion for reconsideration was denied March 7,1962.